UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6600


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEREMY PASOQUEN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:05-cr-00637-DCN-1)


Submitted:   July 27, 2010                 Decided:   August 6, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Jeremy Pasoquen, Appellant Pro Se.     Peter Thomas       Phillips,
Assistant United States Attorney, Charleston, South       Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeremy    Pasoquen     appeals   the   district      court’s    order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no   reversible      error.      Accordingly,     we    affirm   for    the

reasons     stated   by     the   district   court.       United      States    v.

Pasoquen, No. 2:05-cr-00637-DCN-1 (D.S.C. Apr. 13, 2010).                       We

dispense     with    oral    argument    because   the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2